         Case 6:20-cv-00628-ADA Document 14-5 Filed 10/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 GREATGIGZ SOLUTIONS, LLC,                    CIVIL ACTION NO. 6:20-cv-00628-ADA

 Plaintiff,

         v.                                   JURY TRIAL DEMANDED

 GRUBHUB HOLDINGS INC.,

         Defendant.                           The Honorable Alan D Albright




       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS COMPLAINT

        After consideration of Defendant’s Motion to Dismiss Complaint pursuant to Rule

12(b)(6), the Court finds that the Motion to Dismiss should be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s complaint is dismissed.



        SIGNED ON THIS THE ___________ day of _____________________, 2020.

                                              _________________________________
                                              Alan D Albright
                                              UNITED STATES DISTRICT JUDGE
